 In the Matter of AMERICAN Box BOARD COMPANY, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION No.547, AFL,PETITIONERCaseNo. 7-RC-814.-Decided June 6, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c)of the NationalLabor Relations Act, a hearing was held before Cecil Pearl, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial.error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act,the Boardhas delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case,the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and(7) of the Act.4.Petitioner seeks a unit consisting of all the power plant em-ployees at the Employer's paperboard mill at Grand Rapids, Michi-gan.The Employer and the Intervenor,International Brotherhoodof Paper Makers, Local Union No. 211, AFL,contend that the existingplant-wide unit currently represented by the Intervenor is the onlyappropriate unit.In 1941,,as the result of a consent election, theIntervenor was certified as representative of a unit comprising allproduction maintenance and power plant employees at the mill andsince then has held annual contracts,the latest of which expired March17, 1950.1 .The paperboard mill, housed in a single building, consists of twopaper machines (sometimes referred to as Mill #1 and Mill $k2),paper processing or beater rooms,machine, carpenter,electrical, andwelding shops,unloading docks, a technical department and labora-tories, first aid room, and the power plant.2The mill building is ar-ranged in the shape of a U,with the power plant at the base of the U.1The Employeralso has in Grand Rapids a folding paper box and carton plant whichobtains its electrical-power from a local publicutilityand has only a small boiler plantsupplyingbuilding heat.Its employees, includingthose in the boiler plant,are representedby a union other than the Intervenor or the Petitioner and are not involved in thisproceeding.2Across the street from the paperboard mill, and connectedwith it bya tunnel, is abuilding housing the general offices of the Employer and its corrugated and solid fibreshipping container plant.This building is also serviced by the power plant but is apparentlynot consideredto bea part ofthe paperboardmill.The personnel therein is not coveredby thecontract.90 NLRB No. 19.122 AMERICAN BOX BOARD COMPANY123Thus, the power plant is contiguous to the other divisions of the mill,although separated from them by heavy fire walls.However, doorsin the fire walls make it possible to pass freely from one section of themill to others through the power plant.In the power plant proper are situated a steam turbine, generators,steam lines auxiliary equipment, pumps and air compressors, a largeboiler plant, and two modern high pressure machines.Outside theconfines of the power plant, located in the basement under the No. 1and No. 2 paper machines, are two steam turbines which drive theshafts of the paper machines.The operation, maintenance, and re-pair of these turbines, as well as that of all the equipment in thepower plant proper, except repair of electrical equipment,3 is the re-sponsibility of the power plant personnel.The proposed unit consists mainly of workers in the usual power-house and boilerhouse work classifications, such as operating engi-neers,firemen, steam shovel operators, coal men, utility men,repairmen and repairmen helpers' In addition, there are two waterconditioners, a classification usual in paper mill power plants.Powerhouse personnel is under the immediate supervision of a plantengineer and his assistant.There is a general plant engineer, to whomthe power plant engineer reports, who is responsible for power opera-tion and for all maintenance services not only in the mill but in allthe Employer's Grand Rapids plants.Employees from the generalmaintenance crew are called upon when necessary to' supplement thework of the powerhouse personnel, particularly during periodic over-hauls of the turbines., In emergencies power plant personnel havealso performed work in the mills.However, the Employer concedesthat in 1949 the percentage of their working time spent in the millswas small.The Employer contends that the integrated nature of the operationsof its paperboard mill renders inappropriate the severance of thepower plant personnel. It is true that all phases of the productionprocess in the mill are completely dependent upon the steam and powergenerated in the power plant.However, we have frequently con-sidered this question with respect to paper mills and have uniformlyheld that the functions of power plant personnel are not of such anature as to preclude their severance from an existing production and$The job descriptions for the power plant include an electrician, but inpractice itdeveloped that there was not enough electrical work in the power plantto keep one manbusy.When electrical repair is necessary, electricians from the general plant maintenancecrew are called upon to perform it.State and municipal regulations do not require licenses for powerhousework nor doesthe Employer have an apprentice program.The Employer was unable to estimate the time spent by general maintenancepersonnelon work in the powerhouse because it kept no records reflecting this information. 124DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenance unit.6We find that these employees are a distinct,`homogeneous, and functionally coherent group similar to other power,plant units to whom we have granted severance.7We therefore findthat all power employees in the power plant at the Employer's paperboard mill at Grand Rapids, Michigan, excluding all other employeesand all supervisors as defined in the Act, may constitute a unit appro-priate for the purposes of. collective bargaining within the meaningof Section 9 (b) of the Act.However, we shall make no final unit determination at this time,but shall first ascertain the desires of these employees as expressed inthe election hereinafter directed.If a majority vote for the Petitionerthey will be taken to have indicated their desire to constitute a separateunit.DIRECTION OF ELECTION 8 -..-,.As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the.unit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date ofthis Direction of Election, including employees who did not work dur-ing said payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether they desire tobe represented, for purposes of collective bargaining, by InternationalBrotherhood of Paper Makers, Local Union No. 211, AFL, or by Inter-national Union of Operating Engineers, Local Union No. 54, AFL,or by neither.6Worthy Paper Company,80 NLRB 7 ;Container Corporation of America,83 NLRB 424.'The Employerseeksto. distinguish its paperboard mill operations from those in the.plants involved in thecasescited in footnote 6, on the ground that two factors not therepresent integrate the work of its powerhouse personnel more closely with the productionprocess.The first factor, that water used throughout the production process must bechemically treated within the powerhouse; was also present inWest Virginia Pulp and PaperCompany;81 NLRB 261. In that case we permitted severance of all power plant personnel,includingwater treaters, as a homogeneous group entitled to representation as a separateunit ifthey so desired, despite the Petitioner's contention that water treaters should beexcludedfrom a powerhouse unit.,The second factor on which the Employer relies is that the shafts of its paper-makingmachines are driven directly by turbines located outside the physical confines of the powerplant.We findno merit inits contention that the power plant employees who tend theseturbinesare therefore directly engagqd in a production operation.8 Either participant in the election directed herein may, upon its promptrequest to, andapprovalthereof by, the Regional Director, have its name removed from the ballot.